DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 14, the claims recite, “the waveform parameters for the tonic waveform… and… the waveform parameters for the burst waveform”. As currently written, the claims appear to recite that both the tonic and burst waveforms are part of the claimed invention. Looking to claims 5 and 12 from which these claims respectively depend from, however, it is clear that the burst and tonic waveforms are recited in the alternative; i.e., they cannot both be part of the claimed invention at the same time as currently recited. For examination purposes, this limitation has been interpreted as “the waveform parameters for the tonic waveform… or… the waveform parameters for the burst waveform”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goetz et al. (US 8694115) (hereinafter Goetz).
Regarding claims 1, 8, and 15, Goetz discloses a computing system, method, and non-transitory computer readable media for optimizing a waveform (Abstract), in communication with an implantable pulse generator (Fig. 2, IMD 14 with therapy delivery module 42), comprising: a computing device including a memory device and a processor communicatively coupled to the memory device (Fig. 2, IMD 14 includes processor 44 and memory 46 which are communicatively coupled), the processor configured to: retrieve, from the memory device, historical waveform data associated with a plurality of waveforms used in therapeutic sessions (Abstract: “A programming device used to program delivery of therapy to a patient by a medical device… maintains or accesses a programming history for the patient.  The programming history may take the form of a record of programs, e.g., combinations of therapy parameters, tested during one or more prior programming sessions”) for a plurality of patients (Col. 4, ll. 59-63), the historical waveform data including a plurality of waveform parameters (Abstract); analyze the historical waveform data to determine preferred waveform parameters (Abstract: “The programming device may analyze, or otherwise use the programming history to provide guidance information to a user, such as a clinician, which may assist the user in more quickly identifying one or more desirable programs during a current programming session”); determine that a patient is starting a new therapeutic session using a patient therapeutic device (Fig. 8, START); display, on a user interface, each of the preferred waveform parameters (Fig. 8, display session log 146; Fig. 7 shows example of session log with list 130 of programs and associated ratings on GUI 100; Fig. 11 shows guidance information for programming IMD); prompt a user to accept or modify the preferred waveform parameters (Col. 14, ll. 5-7: “clinician programmer 20 may prompt the clinician to add one of the compared programs to a parameter set, or remove one of the compared programs”); optimize, based upon user input, the waveform parameters for the therapeutic session (Abstract: “The programming device may analyze… the programming history to provide guidance information to a user, such as a clinician, which may assist the user in more quickly identifying one or more desirable programs during a current programming session”, i.e., identifying desirable programs is considered optimizing waveform parameters); and transmit the optimized waveform parameters to the patient therapeutic device to start the therapeutic session (Col. 8, ll. 14-25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz in view of Skelton (US 2012/0179071).
Regarding claims 2, 9, and 16, Goetz does not disclose that determining each of the preferred waveform parameters causes the processor to be configured to: determine, from the historical waveform data, a most frequent value of each of the waveform parameters for the plurality of patients.
Skelton, however, teaches associating therapy adjustments with posture states (Abstract) wherein a most frequent therapy parameter can be used as part of a guided algorithm (Para. 350) created to find the most efficacious therapy for the patient and protect against overstimulation. In this manner, the clinician may not be burdened with the time needed to find the most efficacious therapy parameters for the patient (Para. 84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Goetz to determine, from the historical waveform data, a most frequent value of each of the waveform parameters for the plurality of patients. Making this modification would be useful for finding the most efficacious therapy for the patient, protecting against overstimulation, and so the clinician may not be burdened with the time needed to find the most efficacious therapy parameters for the patient, as taught by Skelton.
Regarding claims 3, 10, and 17, Goetz does not disclose the processor is further configured to: prompt the patient to enter patient data, wherein the patient data includes a current pain level; and determine, from the historical waveform data, the most frequent value of each of the waveform parameters for a plurality of patients matching the patient data.
Skelton, however, teaches associating therapy adjustments with posture states (Abstract). Skelton also teaches that posture state changes may present changes in symptom levels such as pain (Para. 72 & 101), and that the patient can indicate an increase in pain correlating to posture change (Para. 120). Skelton further teaches that to maintain therapeutic efficiency for pain, it is desirable to adjust therapy parameters based on different postures and/or activities engaged by the patient to maintain effective stimulation therapy. Therapy parameters may be adjusted individually and directly or by selecting different programs or groups of programs defining different sets of therapy parameters (Para. 72). Finally, Skelton teaches that a most frequent therapy parameter can be used as part of a guided algorithm (Para. 350) created to find the most efficacious therapy for the patient and protect against overstimulation. In this manner, the clinician may not be burdened with the time needed to find the most efficacious therapy parameters for the patient (Para. 84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Goetz such that the processor is further configured to: prompt the patient to enter patient data, wherein the patient data includes a current pain level; and determine, from the historical waveform data, the most frequent value of each of the waveform parameters for a plurality of patients matching the patient data. Making this modification would be useful for finding the most efficacious pain therapy for the patient, protecting against overstimulation, and so the clinician may not be burdened with the time needed to find the most efficacious therapy parameters for the patient, as taught by Skelton.
Claim(s) 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz in view of Jaax (US 2014/0277282).
Regarding claims 4, 11, and 18, Goetz does not disclose the processor is further configured to: utilize at least one machine learning and artificial intelligence technique to optimize the waveform parameters for the therapeutic session.
Jaax, however, teaches a neurostimulation system and method of treating a patient (Abstract), wherein the system may employ a machine learning algorithm, such as a neural network, to optimize the stimulation parameter adjustment by tracking various types of information relating to therapy. Such information may be stored and analyzed by the system for future use and to minimize the number of adjustments on the stimulation parameters necessary to reach the efficacious stimulation level (Para. 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Goetz to utilize at least one machine learning and artificial intelligence technique to optimize the waveform parameters for the therapeutic session. Making this modification would be useful for optimizing stimulation parameter adjustment and minimizing the number of adjustments on the stimulation parameters necessary to reach the efficacious stimulation level, as taught by Jaax.
Claim(s) 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz in view of Goldwasser et al. (US 2017/0224990) (hereinafter Goldwasser).
Regarding claims 5-7, 12-14, and 19-20, Goetz does not disclose prompting the user to input a type of waveform to be used in the new therapeutic session, wherein the type of waveform is a tonic waveform or a burst waveform, determining the preferred waveform parameters based upon the type of waveform, and wherein the waveform parameters for the tonic waveform include a frequency, a pulse-width, and an amplitude, or wherein the waveform parameters for the burst waveform include a number of pulses, an intra-burst frequency, an inter-burst frequency, a pulse width, and an amplitude.
Goldwasser, however, teaches apparatuses and methods for neuromodulation (Abstract) wherein the apparatus includes one or more inputs to allow for selection of stimulation parameters. Such parameters include current amplitude, current frequency, pulse width, pulse duration, pulse frequency, pulse waveform, burst duration, burst frequency, off-time, burst waveform, positive duty cycle, negative duty cycle, and on/off (Para. 121), as well as intra-burst frequency and inter-burst frequency (Para. 1087: “The resulting waveform has defined bursting periods (‘bursts’) [i.e., intra-burst] and quiescent periods (‘inter-burst periods’)”, and such frequencies would be inherent to these parameters; Para. 121 also describes burst frequencies). Goldwasser further teaches that the number of fundamental pulses that occur per second of the component waveforms (the frequency of the component waveform being modulated) times the duration of the original/unadjusted modulation envelope (the inverse of the frequency of the original, or target, not yet adjusted, amplitude modulation frequency) gives the number of pulses within the duration of the original modulation envelope (Para. 275). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Goetz to include prompting the user to input a type of waveform to be used in the new therapeutic session, wherein the type of waveform is a burst waveform, determining the preferred waveform parameters based upon the type of waveform, and wherein the waveform parameters for the burst waveform include a number of pulses, an intra-burst frequency, an inter-burst frequency, a pulse width, and an amplitude. Making this modification would be useful for facilitating delivering electrical stimulation waveforms for inducing a change in cognitive state, delivered concurrently with other sensory experiences so that the cognitive effects of the sensory experience (primary sensory effects, as well as secondary and higher order sensory-driven cognitive effects, including emotion, arousal, mood, etc.) are enhanced, mitigated, or otherwise modulated by the sensory and cognitive effects of electrical stimulation (Para. 11), as taught by Goldwasser.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792